DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, in the reply filed on 09/21/2021 is acknowledged.  The traversal is on the ground(s) that the requirements for restriction under PCT Rule 13.1 are not met.  This is not found persuasive since this is not a National Stage of a PCT case.  Even though the application is a continuation of a PCT case, it itself is not a PCT case.  Thus, PCT Rule 13.1 does not apply.
	The search required for Group I is not required for Group II and the search for Group II is not required for Group I.  Searching both different inventions in a single application would represent an undue burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Allowable Subject Matter
While prior art such as US 2017/0203476, JP 2007016065 and JP 2006193650 teach curable silica containing (meth)acrylate compositions, none of the prior art is found to teach or sufficiently suggest blending 3 to 55 mass% of solid silica fine particles, having an organic component of 5 mass% or less and a median diameter of from 5 to 20 nm, into a curable composition comprising 3 to 70 mass% of 
	Thus, claims 1-7 to the curable composition and the cured product thereof, are allowable.

This application is in condition for allowance except for the presence of claims directed to an invention non-elected with traverse in the reply filed on 09/21/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE